DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group II claims 1-9 in the reply filed on 01/25/2021 is acknowledged. Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the legal phraseology comprises in lines 1, 4, 5 and 7.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air source” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 8 is objected to because of the following informalities: 
-Regarding claim 8, the phrase “further comprising a liner guide” should read “further comprising a linear guide”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the language concerning the breathers is unclear. It is unclear how the breathers permit airflow both into and out of the voids. Are the breathers a release valve, or merely a hole? What structure of the breathers allows for this function?
Regarding claim 5 the air source is unclear. How does the air source provide for airflow both into and out of the breathers? The specification Page (9) appears to only provide support for an air source with positive air pressure.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (U. S. Patent No. 5,022,793) in view of Youra (U.S. Patent No. 3,848,495) in view of Bentin (U.S. Patent No. 4,574,445).
Regarding claim 1, Hoshino teaches an punch comprising a bottom plate (5b) a top plate (5a) parallel to the bottom plate and coupled to the bottom plate via two or more guide pins (23)(Figure 1); two or more springs (24) coupled between the bottom plate and the top plate (Figure 1); a punch (36) coupled to the top plate and a cutting block (42) coupled to the bottom plate, the cutting block comprising a top portion with a cutting edge (42a; Examiner notes the edge around die hole 42a to be the cutting edge), the cutting edge aligned coaxially with the punch (Figure 1); and wherein in an open position the two or more springs separate the top plate and punch from the bottom plate and the cutting block (Figure 1).

Youra teaches it is old and well known in the art of die punches to incorporate a trim cushion (236) coupled to a cutting block (80b) via at least one spring (244) the trim cushion positioned within the cutting edge of the cutting block (Figure 7), the trim cushion comprising a flat horizontal top portion for supporting an abrasive disc (Figures 5-7; Col. 12, Lines 1-11)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hoshino to incorporate the teachings of Youra to provide a trim cushion. In doing so, it allows for a reduction in force via the pad on the lower die.

Hoshino in view of Youra does not provide the flat horizontal top portion of the trim cushion is positioned above the cutting edge of the cutting block.
Benton teaches it is old and well known in the art of die presses to incorporate a die press with a cushion (9) wherein the cushion (9) projects through the circular aperture (8) of the lower die (7) and is in direct contact with the work piece (6) (Figure 3; Col. 2, Lines 43-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Hoshino to incorporate the 

Regarding claim 2, the modified device of Hoshino provides wherein a top portion of the cutting block slopes downward and away from the cutting edge towards the sides of the cutting block (Hoshino Figure 1).
Regarding claim 4, the modified device of Hoshino teaches wherein the cutting block further comprises one more breathers (12a) that permit air flow into and out of voids between the cutting block and the trim cushion during a compression stroke of the punch (Hoshino Figure 1; Col. 3, Lines 20-31; Col. 4, Lines 8-39).
Regarding claim 5, the modified device of Hoshino teaches a regulated air source (14) coupled to the one or more breathers (Hoshino Figure 1; Col. 3, Lines 20-31).
Regarding claim 8, the modified device of Hoshino provides a linear guide (246) coupled to the trim cushion (236) and configured to restrict lateral movement of the trim cushion during a compression stroke of the punch (Youra Figure 1 and Col. 11, Lines 49-64).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (U. S. Patent No. 5,022,793) in view of Youra (U.S. Patent No. 3,848,495) in view of Bentin (U.S. Patent No. 4,574,445) as applied to claim 1 above, and further in view of Oh (U.S. Patent No. 6,742,431).

Oh teaches it is old and well known in the art of punching devices to incorporate a punching device including a magnet (28) centered coaxially on the punch for aligning a work piece (Figures 2 and 5; Col. 5, Lines 19-31; Examiner notes the lower die 18 to have a circular recess 19 and the magnet must be coaxial to allow the punching function).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hoshino to incorporate the teachings of Oh to provide a magnet. In doing so, it allows for proper alignment and retention of the work piece (Col. 5, Lines 19-31).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (U. S. Patent No. 5,022,793) in view of Youra (U.S. Patent No. 3,848,495) in view of Bentin (U.S. Patent No. 4,574,445) as applied to claim 1 above, and further in view of Bennett (U.S. Patent No. 2001/0039865).
Regarding claim 6, the modified device of Hoshino does not teach wherein the cutting edge forms a five inch diameter circle.
Bennet teaches it is old and well known in the art of die punching to incorporate a device having an upper died and a lower doe punch creating a work piece ranging from 1 inches-6inches (Paragraph 0023).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Hoshino to incorporate the teachings of Bennet to provide variable punch diameters. In doing so, it allows for a variety of sized work pieces to be created (Paragraph 0023).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (U. S. Patent No. 5,022,793) in view of Youra (U.S. Patent No. 3,848,495) in view of Bentin (U.S. Patent No. 4,574,445) as applied to claim 1 above, and further in view of Whistler Jr. et al (U.S. Patent No. 3,782,166) hereinafter Whistler

Whistler teaches it is old and well known in the art of die presses to incorporate a device (P) having two guide pins (21) positioned along a first edge of a top plate (10) and a bottom plate (18) and two guide pins (21) positioned along a second edge opposite the first edge of the top plate and the bottom plate (Figures 1 and 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hoshino to incorporate the teachings of Whistler to provide multiple guide pins. In doing so it allows for proper vertical alignment during use (Col. 3, Lines 35-40).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (U. S. Patent No. 5,022,793) in view of Youra (U.S. Patent No. 3,848,495) in view of Bentin (U.S. Patent No. 4,574,445) as applied to claim 1 above, and further in view of Pyper (U.S. Patent Pub. No. 2009/0193951),
Regarding claim 9, the modified device of Hoshino does not provide wherein the two or more springs comprise two or more gas pistons.
Pyper teaches it is old and well known in the art of springs for metal forming dies to provide a spring member (2) as a conventional gas spring connected to a pistion (Paragraph 0032).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  02/10/2021Examiner, Art Unit 3724